PER CURIAM.
In Goff v. State, 512 So.2d 1095 (Fla. 2d DCA 1987) we affirmed the conviction of Goff for conspiracy to traffic in 10,000 pounds or more of cannabis, but vacated the sentence of twenty-five years incarceration imposed by the trial court. The crime as charged requires a fifteen-year minimum mandatory sentence notwithstanding a recommended guidelines sentence of four and one-half to five and one-half years. The trial judge did not give any written reasons for exceeding the guidelines.
On remand, we directed that the trial judge “impose the minimum mandatory sentence of fifteen years,” noting that it was not necessary for the defendant to be present for resentencing.
Upon resentencing, a sentence of twenty-five years was again imposed with written reasons being given for exceeding the guidelines. This sentence exceeds the authority of the trial judge which is governed by our prior mandate. We, therefore, again vacate the sentence imposed and remand with directions to impose the minimum mandatory sentence of fifteen years. It is not necessary for the defendant to be present for resentencing.
CAMPBELL, C.J., and SCHOONOVER and PATTERSON, JJ., concur.